Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Oct 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Furmanek on 24 Feb 2022.

The application has been amended as follows: Please amend claims 7 and 19 submitted 1 Oct 2021 as follows:

a grinding wheel set having multiple grinding wheels configured to grind a plurality of bearing points simultaneously, the grinding wheel set being arranged on a common grinding spindle in a multiple-bearing grinding headstock arranged for infeeding of the grinding wheel set in at least a radial X1 direction with respect to the workpiece, 
a work headstock for supporting the workpiece and rotating the workpiece about a rotation axis, and 
a grinding-supporting unit spaced from the multiple-bearing grinding headstock and configured to be fed into the workpiece and removed therefrom in a linear, radial X2 direction, the grinding-supporting unit having at least one further grinding headstock 
wherein, the multiple grinding wheels are disposed in contact with a first side of the workpiece and the grinding wheel of the grinding-supporting unit is disposed in contact with a 
wherein, the moveable supporting element which is coupled to the at least one further grinding headstock lies on the second side of the workpiece and is arranged for infeeding to bear against the supporting element seat, with the multiple grinding wheels in grinding engagement on the first side of the workpiece, the first side being opposite the second side.
19. (Previously Presented) The apparatus as claimed in claim 17, wherein the supporting points are arranged such that angles α and β of the supporting points with respect to the connecting line between the rotation axis of the grinding spindle and the rotation axis of the workpiece are different.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 7 and its dependents, Junker (US 2004/0248502) appears to be the closest prior art. Junker discloses many elements of the claimed invention including a grinding wheel set having multiple wheels and a grinding-supporting unit including a further grinding headstock and movable supporting element. However, the grinding wheel of the grinding supporting unit of Junker is not on the opposite side (second side as claimed) of the workpiece from the multiple grinding wheels and the movable supporting element of Junker is not coupled to the further grinding headstock while also being located on the second side of the workpiece as claimed. While the prior art may generally teach placing multiple grinding wheels on opposite sides of the workpiece (US 2009/0307886) and coupling a supporting element to a grinding headstock (US 6419563), none of the references alone or in combination teach or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723